Citation Nr: 0507734	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  95-14 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Jim Torrisi, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 1991 rating decision, by the Department of Veterans 
Affairs (VA) Medical and Regional Office Center (RO) in White 
River Junction, Vermont.  

The veteran initiated an appeal of the RO's decision with 
regard to the claims for service connection for PTSD, 
hypertension and hearing loss, but the RO issued a statement 
of the case pertaining only to the claim for service 
connection for PTSD.  The veteran subsequently perfected his 
appeal with regard to that issue, and in June 1997, the Board 
affirmed the RO's decision.

The veteran appealed the Board's June 1997 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a Memorandum Decision issued in August 1999, the Court 
vacated the Board's decision and remanded the claim for more 
adequate reasons and bases.  The Court also remanded the 
issues of entitlement to service connection for hypertension 
and hearing loss for issuance of a statement of the case.

In June 2000, the Board again denied the veteran's claim for 
service connection for PTSD and remanded the claims for 
service connection for hypertension and hearing loss to the 
RO with an instruction to issue a statement of the case 
pertaining to those issues.  In April 2001, based on an 
Appellee's Unopposed Motion for Remand and to Stay Further 
Proceedings, the Court vacated the Board's June 2000 decision 
on the issue of entitlement to service connection for PTSD 
and remanded that matter to the Board for readjudication that 
takes into consideration and is in compliance with the 
Veterans Claims Assistance Act of 2000, Pub L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)).  

In April 2002, the Board denied service connection for PTSD 
and remanded the issues involving hypertension and hearing 
loss.  The veteran again appealed the Board's decision to the 
Court.  In an April 2003 order, the Court granted the 
parties' Joint Motion to vacate and remanded the Board's 
April 2002, denial of service connection for PTSD.  Pursuant 
to the actions requested in the Joint Motion, the PTSD issue 
was remanded to the Board for additional development and 
readjudication consistent with the directives contained 
therein.  

The case was most recently remanded in January 2003 to the RO 
to ensure full compliance with the provisions of the VCAA and 
to have the veteran scheduled for a travel board hearing.  
The case has since been returned to the Board.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The veteran has a current diagnosis of PTSD.

3.  The evidence of record does not support a finding that 
the veteran engaged in combat with the enemy.

4.  The veteran's claimed in-service stressors are not 
substantially corroborated by supporting evidence.

5.  Hypertension was not shown or diagnosed during service or 
within the first post-service year.  The veteran has not 
presented competent medical evidence of a nexus between 
hypertension, first shown many years after active service, 
and active military service.

6.  Hearing loss was not shown or diagnosed during service or 
within the first post-service year.  The veteran has not 
presented competent medical evidence of a nexus between any 
current hearing loss and active military service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), referred to 
as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that, where, as in the 
case currently before the Board, that notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  

In May 1991, the veteran filed claims for service connection 
for PTSD, hypertension and hearing loss.  A rating action in 
October 1991 denied the veteran's claim.  He filed timely 
appeals.  In letters dated in January 2004 and June 2004, the 
RO informed the veteran of the requirements of VCAA as it 
pertained to his claims.  In the March 2004 supplemental 
statement of the case, he was provided with the applicable 
law and regulations regarding VCAA.

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  


Law and Regulations

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection for some disorders, including hypertension and 
hearing loss, may be presumed where the disability is shown 
to a compensable degree within 1 year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

1. PTSD

Factual Background

Service medical records, including the entry physical 
examination and the separation physical examination do not 
include any signs, symptoms or diagnosis of a psychiatric 
disorder.

The veteran's DD 214 and other service personnel records, 
including an AF-7 and DD Form 1351-2 (Travel Voucher), 
reflect no participation in combat.  Rather, they show that 
the veteran's primary military occupational specialty (MOS) 
was jet mechanic and that he received no commendations or 
awards, such as the Combat Infantryman Badge, Purple Heart, 
or similar citation, typically awarded primarily or 
exclusively for circumstances relating to combat.  A 
"counterinsurgency" experience beginning in June 1967 was 
noted.  They also show that, while in Vietnam with the Air 
Force, the veteran served his first three to four days at Tan 
Son Nhut Air Base and the rest of his tour at Tuy Hoa Air 
Base.  

A "Chronology of VC/NVA Attacks on the Ten Primary USAF 
Operating Bases in RVN 1961-1973" (chronology) indicates 
that Tan Son Nhut and Tuy Hoa were two of the ten primary Air 
Force operating bases in Vietnam.  There were no attacks 
against Tan Son Nhut Air Base in June 1967; between June and 
December of 1967, the Tuy Hoa Air Base received only one 
attack.  This attack, which occurred in September 1967, was 
characterized as an "AWP," or automatic weapons attack.  It 
resulted in a total of four U.S. casualties (three wounded in 
action and one killed in action), and three enemy casualties 
(killed in action).  There is no evidence of record 
establishing that the veteran was trained or developed 
experience in infantry, armor or artillery at either base.  
Also, of record are personnel records within his Official 
Military Personnel File.  No verification of the veteran's 
alleged stressors are contained therein.

In written statements submitted since he filed his claim for 
PTSD, and during a September 1991 VA examination, the veteran 
contends that he developed PTSD as a result of stressors 
experienced during that time period. These stressors include: 
(1) having to load body bags (for either two, or four weeks) 
onto planes in Tan Son Nhut or Tuy Hoa Airfield; (2) in about 
July 1967, witnessing Republic of Korea troops "slaughter" 
a group of civilians in Tuy Hoa and then pile and burn their 
bodies; (3) in about September 1967, witnessing South 
Vietnamese troops burn (either one, or two) North Vietnamese 
alive in Tuy Hoa; (4) in about October 1967, hearing a noise 
and then shooting into the dark while on guard duty at Tuy 
Hoa Airfield; (5) in about October 1967, witnessing Viet Cong 
attack South Vietnamese civilians in a bus; and (6) being 
mortared two to four times per week between June and December 
in 1967.  

In a hearing held before the RO in January 1995, the veteran 
stated that he loaded body bags onto planes four to five 
times a week over a two-week period in Vietnam.  Although he 
was a jet engine mechanic, he had the additional 
responsibilities of guard duty and loading bombs on aircraft.  
He did not know if he shot someone while he was on guard 
duty.  He testified that he was under frequent mortar 
attacks.  Specific dates for the attacks were not provided.  
He testified that no one in his unit was killed or injured, 
but a friend of his in another unit was injured.  

According to post-service medical evidence, the veteran first 
sought treatment for psychiatric complaints in 1984, but was 
not diagnosed with PTSD until 1991.  In April 1991, a 
physician referred the veteran to a VA psychiatrist with 
possible symptoms of PTSD.  This psychiatrist conducted an 
evaluation and rendered a diagnosis of probable PTSD.  During 
subsequent evaluations in June and July 1991, the same 
psychiatrist noted that the veteran suffered from PTSD, with 
marked symptoms.  Other VA psychiatrists confirmed a 
diagnosis of PTSD during a VA psychiatric examination 
conducted in September 1991, and in letters dated January 
1995 and March 2000 (written by the same VA psychiatrist).  
The psychiatrist specifically opined that the veteran had 
clear signs and symptoms of PTSD, and he believed the record 
supported the veteran's claim of having been involved in 
activities in Vietnam, which led to his exposure to traumatic 
experiences.  He indicated that the notation of a "counter 
insurgency experience in June 1967 was sufficient to 
represent evidence of combat.  According to a report from the 
Social Security Administration, the veteran has also been 
diagnosed with depression and alcohol disorders.

In September 1993, the Environmental Support Group (ESG) 
reported they had insufficient information to conduct 
research on the veteran's behalf.  The ESG stated that the 
veteran had to provide specific combat incidents, including 
the date to within seven days, place and type, and full names 
of friends in the unit killed or wounded in action, if 
applicable.  The ESG noted that Vietnam War records were 
often incomplete and seldom contained information about 
civilian incidents.  The killing, accidentally or in combat, 
of civilians was extremely difficult to verify and, incidents 
involving civilians, unless reported, were not normally found 
in military records.  The ESG was also unable to document 
that the veteran served at Tan Son Nhut AB.  It noted that 
his Air Force Form (AF) 7 indicated that he was stationed 
with the 31st Field Maintenance Squadron at Tuy Hoa AB during 
the period June 1967 through December 1967.  

The veteran has submitted multiple letters that were 
allegedly written during his tour in Vietnam.  In June 1967, 
the veteran wrote a letter to his family stating that he was 
on the Tan Son Nhut Air Base and would be leaving for Tuy Hoa 
the following day.  He noted that he could hear bombing in 
the distance.  No traumatic experiences or events were noted 
in the letter, or in subsequent letters in June and July 
1967.  None of these letters mention participation in combat.  

During a September 2004 Travel Board hearing, the veteran 
essentially reiterated previously submitted information 
concerning in-service stressor events.  In addition to his 
testimony, he submitted additional evidence with waiver of 
AOJ.  This evidence consisted of lay statements from 
individuals who presumably served with the veteran.  One 
statement described incidents involving Agent Orange exposure 
and a plane crash.  The second statement described an 
incident of combat in which it appears that neither the 
writer nor the veteran participated or even witnessed.  The 
remainder of the evidence documents the veteran's 
unsuccessful attempts at corroborating his claimed in-service 
stressors.  He was told that the record would be held open 
for 60 day to allow him the opportunity to submit any 
additional evidence.  No additional evidence was received.  

In November 2004, the veteran's representative requested an 
additional 60 days to give the veteran an opportunity to 
submit alternative sources of supporting evidence regarding 
the stressors which he alleged to have occurred in service.  
However, a review of the veteran's claims file does not 
reflect that any such supporting evidence had been submitted.  
The 120-day period has expired and the case is ready for 
appellate review. 


Analysis

The veteran seeks service connection for PTSD.  The 
regulation governing this type of claim, 38 C.F.R. § 
3.304(f), was amended while the veteran's appeal was pending, 
effective March 7, 1997.  The amendment serves primarily to 
codify the Court's decision in Cohen v. Brown, 10 Vet. App. 
128 (1997) and to bring 38 C.F.R. § 3.304(f) in line with the 
governing statute, 38 U.S.C.A. § 1154(b) (West 2002), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996).  

Under the revised regulation, the veteran must submit medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2004).  
[The Board notes that 38 C.F.R. § 3.304(f) was again amended 
effective March 7, 2002; however, the changes pertain 
primarily to claims involving personal assaults.  The 
veteran's contentions do not involve a personal assault.]  
The three requirements for service connection cited to above 
remain essentially unchanged.  In view of the foregoing, the 
Board finds that the veteran is not prejudiced by 
consideration of the claim in light of the version of 38 
C.F.R. § 3.304(f) cited to above.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1995).].

In this case, the record includes a current diagnosis of PTSD 
based on a recitation by the veteran of his claimed in-
service stressors.  Therefore, the key consideration is 
whether the evidence of record documents the occurrence of 
the claimed in-service stressors.  As explained below, the 
evidence does not indicate that the veteran served in combat 
or was wounded therein.  Thus, the record must include 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  

The type of evidence required to establish that the claimed 
in-service stressors actually occurred depends on whether the 
veteran "engaged in combat with the enemy."  Section 
1154(b) requires that the veteran have actually participated 
in combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the 
enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  The General 
Counsel also indicated that the determination of whether a 
veteran engaged in combat with the enemy necessarily must be 
made on a case-by-case basis, and that absence from a 
veteran's service records of any ordinary indicators of 
combat service may, in appropriate cases, support a 
reasonable inference that the veteran did not engage in 
combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that 
the veteran did not engage in combat.  Id.

Most often, the veteran has asserted that he witnessed 
atrocities against civilians or the enemy by South Korean and 
South Vietnamese troops (under otherwise unexplained 
circumstances), loaded body bags and fired into the dark at a 
noise while on guard duty (without ever identifying a target, 
experiencing return fire from the enemy or evidence of an 
enemy attack, or knowing if he hit anything).  However, he 
has identified one stressor that may be related to combat: 
witnessing mortar attacks against the Tuy Hoa Airfield.

The Board observes that there is no objective evidence that 
the veteran specifically participated in events constituting 
actual combat, as opposed to serving in a combat zone.  His 
MOS was jet mechanic.  His awards and decorations do not 
include any indication of combat status, and there is no 
other objective evidence or record, which indicates that he, 
participated in combat.  Accordingly, the Board concludes 
that combat status has not been demonstrated in this case and 
presumptions applicable to combat veterans are not 
applicable.  As the combat status has not been established, 
the veteran's statements alone cannot constitute conclusive 
evidence of the occurrence of in-service stressor; rather, 
corroborating evidence is needed.  In such cases, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." In the previously noted cases 
above, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, . . . "[C]orroborating evidence of a stressor is 
not restricted to service records, but may be obtained from 
other sources."  Since the MANUAL 21-1 October 1995 
revision, the Court has held that the requirement in 38 
C.F.R. § 3.304(f) for "credible supporting evidence " means 
that the "appellant's testimony, by itself, cannot . . . 
establish the occurrence of a noncombat stressor."  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

The veteran has submitted multiple letters that were 
allegedly written during his tour in Vietnam.  None of these 
letters mention participation in combat.  The Board also 
notes the service personnel record which lists a 
counterinsurgency experience in June 1967 and the VA 
physician who has argued that this notation is sufficient to 
represent evidence of combat, (see January 1995 written 
statement).  While the veteran may very well have served in a 
combat area (as evidenced by his service records), the Court 
has held that serving in a combat zone is not the same as 
serving in combat.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In any event, in September 1993, ESG indicated that, 
given the veteran's lack of detail in describing the combat 
incidents in which he engaged, such incidents could not be 
verified.

Moreover, the remainder of the evidence of record also fails 
to verify the alleged stressors.  The previously noted 
chronology shows that there were no attacks against Tan Son 
Nhut Air Base in June 1967, and that between June and 
December of 1967, the Tuy Hoa Air Base received only one 
attack.  This attack, which occurred in September 1967, was 
characterized as an "AWP," or automatic weapons attack.  
There is no evidence establishing that the veteran was near 
this attack, and as his most relevant stressor was described 
as frequent mortar attacks (i.e., mortar attacks occurring up 
to four times weekly), the Board does not believe the veteran 
was referring to the September 1967 AWP attack.

In making the above determination regarding the veteran's 
purported in-service stressor, the Board was cognizant of the 
holding of Pentecost v. Principi, 16 Vet. App. 124 (2002), 
wherein the Court reversed the Board's denial of a claim for 
service connection for PTSD on the basis of an unconfirmed 
in-service stressor.  However, in Pentecost, the veteran 
submitted evidence that his unit was subjected to rocket 
attacks.  The Court had previously pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The veteran's claim may be 
distinguished from those in Pentecost and Suozzi as the 
veteran has submitted no independent evidence of the 
occurrence of the claimed in-service stressor.

The veteran clearly has a diagnosis of PTSD; however, this is 
based on a history provided by him, without independent 
verification.  Notwithstanding this diagnosis, service 
connection for PTSD is not warranted because there is no 
credible supporting evidence that the claimed in-service 
stressors occurred.  In the absence of a verified stressor, 
the diagnoses of PTSD are not sufficient to support the 
claim.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the veteran's Vietnam service.  See West v. Brown, 
7 Vet. App. 70, 78 (1994).  Since the veteran's claimed 
stressors have not been verified, the diagnosis of PTSD was 
based on a questionable history that is inadequate for rating 
purposes, and may not be relied upon by the Board.  See West, 
7 Vet. App. at 78.  

The rule regarding reasonable doubt is not for application as 
the preponderance of evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


2.  Hypertension

Factual Background

Service medical records show that during a surgical procedure 
in May 1968, the veteran's blood pressure was 126/70.  A 
December 1968, entry shows a blood pressure reading of 
128/78.  At discharge in March 1970 the veteran's blood 
pressure, was 118/76.  These records are entirely negative 
for complaints, treatment or diagnosis of hypertension.  

Post-service VA and private medical records are on also file, 
which cover a period from 1984 to 2000.  These records show 
treatment for various medical problems, and include periodic 
blood pressure readings.  In 1984, an entry shows blood 
pressure readings of 150/100 and 155/98.  He was prescribed 
Inderal for his high blood pressure.

During a September 2004 Travel Board hearing, the veteran 
testified that he was currently on medication for 
hypertension.  He testified that he could not recall when he 
was first diagnosed with hypertension, but that it was not 
during service.  He testified that he has been told by 
physicians that his military service caused him to develop a 
nervous condition, which subsequently resulted in 
hypertension.  He indicated receiving treatment from a 
private facility, but did not otherwise identify this 
facility during the hearing.  He did not request that VA 
assist him in obtaining records from the referenced facility 
and indicated that he would submit any available records 
himself.  The record was held open for 60 days to provide the 
veteran the opportunity to identify the facility and any 
treating physicians and/or obtain such records.  No evidence 
was subsequently submitted to VA.

In November 2004, the veteran's representative requested an 
additional 60 days to give the veteran an opportunity to 
submit additional evidence, however, there has been no 
additional evidence identified which would have a bearing on 
this case.  The total 120-day period has expired and the case 
is ready for appellate review.


Analysis

For VA compensation purposes, the term "hypertension" means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2004).  With this in 
mind, it is noted that the veteran's last reported blood 
pressure reading prior to discharge, in December 1968 was not 
elevated at 128/78.  The next reported blood pressure 
reading, in May 1970, at service discharge, was likewise 
normal at 118/76.  Medical records in the mid-1980s and since 
then show elevated blood pressure readings and a diagnosis of 
hypertension.  There is no competent medical evidence that 
the veteran was actually diagnosed with hypertension during 
military service.  

The Board has reviewed all of the evidence of record and does 
not dispute that the veteran currently suffers from 
hypertension.  However, the disorder was not shown in 
service, nor has it been causally related to active service 
thereafter by any physician who based a diagnosis upon an 
accurate history of symptoms and medical treatment for the 
same during service.  As the veteran's current hypertension 
has not been medically associated with military service, 
there is no foundation upon which to allow the claim.  
Finally, there is no evidence of hypertension within 1 year 
of separation from service, so service connection may not be 
presumed.

The Board notes that record was held open for 60 days on two 
separate occasions, specifically to allow the veteran 
opportunity to either appropriately identify additional 
records, or to obtain and submit such for consideration in 
his appeal.  No evidence was subsequently submitted to VA.  
Therefore, the only evidence which relates the veteran's 
current hypertension to service are the veteran's own 
contentions.  Nothing on file shows that he has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, his contentions cannot 
constitute competent medical evidence.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for hypertension and that the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107 (West 
2002).


3.  Hearing Loss

Factual Background

The veteran's service personnel records indicate that his MOS 
during service was as a jet engine mechanic.  Service medical 
records include an August 1968 hearing conservation data 
report.  At that time pure tone thresholds for the left ear 
were 20, 20, 5, 30, 45, and 45 decibels at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively and for the right ear at 
the same frequencies were 20, 20, 5, 0, 15, and 10 decibels.  
It was noted that he wore ear protection.  The veteran's 
separation examination in March 1970 was negative for 
evidence of hearing loss or other ear pathology.  Pure tone 
thresholds in the right ear on audiometric testing were 5, 5, 
0, 0, 5 and 5 decibels, respectively, at 500, 1,000, 2,000 
3,000, 4,000 and 6,000 Hertz.  The thresholds in the left ear 
at the same frequencies were 5, 10, 0, 15, 30 and 30 
decibels.

Post service medical evidence of record is notably negative 
for any medical evidence documenting complaints, findings or 
diagnosis pertaining to hearing loss.

During a September 2004 Travel Board hearing, the veteran 
testified that he could not recall when he first began having 
problems with his hearing.  He testified that post service he 
worked in a machine shop but wore ear protection.  He 
testified that he was referred by VA for testing at a 
facility in Burlington, but could not otherwise identify this 
facility during the hearing.  He did not request that VA 
assist him in obtaining records from the referenced facility, 
and indicated that he would submit any available records 
himself.  The record was held open for 60 days to provide the 
veteran the opportunity to identify the facility and any 
treating physicians and/or obtain such records.  No evidence 
was subsequently submitted to VA.

In November 2004, the veteran's representative requested an 
additional 60 days to give the veteran an opportunity to 
submit additional evidence, however, there has been no 
additional evidence identified which would have a bearing on 
this case.  The total 120-day period has expired and the case 
is ready for appellate review.


Analysis

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, and 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2004).  Further, the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.

According to the service medical records, hearing loss was 
not present at any time during service, at the time of 
discharge, or within a year thereafter.  The measurements of 
the veteran's hearing acuity do not satisfy any of the three 
alternate bases for establishing hearing loss disability 
under 38 C.F.R. § 3.385.  The evidence of record has not 
shown that the puretone threshold in any critical frequency 
is 40 decibels or greater, that three or more frequencies are 
26 decibels or greater, or that the speech recognition score 
was less than 94 percent.  Thus, there is no competent 
medical evidence of hearing loss during service.

In essence, the veteran, although given sufficient 
opportunity to do so, has not submitted a current medical 
diagnosis of hearing loss, much less a competent medical 
opinion linking such disorder to service.  The Board notes 
that record was held open for 60 days on two separate 
occasions, specifically to allow the veteran opportunity to 
either appropriately identify additional records, or to 
obtain and submit such for consideration in his appeal.  No 
evidence was subsequently submitted to VA.  Therefore, the 
only support for his claim is found in the veteran's 
contentions on file.  He is not qualified to render a medical 
diagnosis or a medical opinion as to etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Nor is the Board 
qualified to render its own unsubstantiated medical opinion.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In the present case, the record fails to demonstrate that the 
veteran has a hearing loss disability for which service 
connection can be awarded.  Consequently, his appeal as to 
this matter must be denied.  In making this determination, 
the Board acknowledges that under 38 U.S.C.A. § 5107(b), all 
doubt is to be resolved in the veteran's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  As such, there is 
nothing to service connect.




ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hearing loss is denied.  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


